TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00150-CR




Robert Fullilove, Jr., Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 57152, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Robert Fullilove, Jr., seeks to appeal from a judgment of conviction for possession
of cocaine.  The trial court has certified that this is a plea bargain case and Fullilove has no right of
appeal, and also that Fullilove waived his right of appeal.  See Tex. R. App. P. 25.2(a)(2); Monreal
v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003); see also Blanco v. State, 18 S.W.3d 218, 220
(Tex. Crim. App. 2000).  The appeal is dismissed.  See id. rule 25.2(d).
 
 
                                                __________________________________________
                                                Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed for Want of Jurisdiction
Filed:   March 28, 2006
Do Not Publish